                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:19-CV-133-BO


KEITH WILLARD GREEN,                          )
                                              )
                       Plaintiff,             )
                                              )
V.                                            )                      ORDER
                                              )
AMTRAK,                                       )
                                              )
                       Defendant.             )


       This cause comes before the Court on plaintiff's failure to respond to the Court' s previous

order. On June 16, 2021 , the Court directed plaintiff to show cause why the Court should not

dismiss the cause within fo urteen days. [DE 14). Plaintiff has not responded.

       Rule 4l(b) of the Federal Rules of Civi l Procedure authorizes the Court to dismiss an action

with prejudice for fai lure to prosecute, as the power to do so "has generally been considered an

' inherent power,' governed not by rule or statute but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases." Link

v. Wabash R.R. Co., 370 U.S. 626, 630- 31 (1962) . As plaintiff has fai led to prosecute this action

or demonstrate good cause for her failure to do so, plaintiff's complaint is hereby DISMIS SED

WITHOUT PREJUDICE.



       SO ORDERED, this             Jj   day of July, 2021.
